Citation Nr: 1743994	
Decision Date: 09/18/17    Archive Date: 10/10/17

DOCKET NO.  16-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1955 to October 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities (rated 60 percent combined, and individually as follows: 60 percent for bilateral hearing loss; and 10 percent for tinnitus) preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service-connected for the following disabilities: bilateral hearing loss (rated 60 percent); and tinnitus (rated 10 percent).  His combined rating percentage is 60 percent.

The record reflects that the Veteran's highest level of education is completing 7th grade (of grade school); that he has worked in the past as a poultry grower, as well as in oil fields, construction work, and factory work; and that he has not worked full-time since 2003, when he retired from his most recent job as a poultry grower.

In February 2015, a private audiologist opined as follows: "This patient's severe hearing loss and tinnitus have rendered him unemployable in my opinion.  He needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  He should also avoid any environment which requires normal hearing or good speech understanding.  Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone.  His condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation."  This opinion is the most probative evidence of record addressing the Veteran's ability to obtain and maintain substantially gainful employment, because it is supported by adequate rationale providing great detail as to why his service-connected disabilities prevent him from working gainfully.  [The Board finds that the other medical opinions of record (from VA examiners) are entitled to less probative weight, because the rationale provided for each of those opinions is less detailed in nature.]

The Veteran meets the schedular percentage requirements for a TDIU rating, in accordance with 38 C.F.R. § 4.16(a).  Furthermore, the evidence of record reasonably shows that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  A medical professional (the private audiologist in February 2015) has persuasively described the limiting effects of the Veteran's service-connected disabilities on his ability to work.  Accordingly, a TDIU rating is warranted.




ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs